AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the



                                                                   )
                                                                   )
                                                                   )
                                                                   )
                             laintiff(s)                           )
                                V.
                                                                   �
                                                                           Civil Action No.   3 '. Q a - c.v- '-130 - TA v _ 1--hB G
                                                                   )
                                                                   )
                                                                   )
                                                                   )
_          I              Defendant(s)                             )
J c...M/v\ y   I)
               t\ U\jC-< ,N
                                                   SUMMONS IN A CIVIL ACTION


                                           To..MMy R f!Afj o-_N
To: (Defendant's name and address)

                                                                             Y.Je. .
                                                                                     .
                                                                                    +e.-tJ+, 'otJ       Ce..,JJ +e_r
                                           c_ \ CL� \aei ,N'<L C..ci.,uJ+',/
                                           4                           c
                                               I S S tY'Q � i!\..+- re.-e.-lL 12. cL
                                           Ne.w     ltlz.1,Je..,l/ 1 r/\f 37<o�5�
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:           J.-.e.:St ,
                                       e.- W            °'::,
                                                     N<L-r-:tf: ;l q 0 4      5 7
                                      BIJ.5De..  C.ouAi+-t, Corr.             C.6,,A,t/J}e..)(
                                      } 6Y 5' Hcr.se..hu�ol A.d..
                                      P/kfLv'1-l/e_. 1 TN 373to7
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                             CLERK OF COURT


Date:   11/10/2020
                                                                                         Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the



                                                                        )
                                                                        )
                                                                        )
                                                                        )
                             laintiff(s)                                )
                                V.
                                                                        �
                                                                                 Civil Action No.   3: J 6 - Cv- LJ 36- TAtl- J-113
                                                                        )
                                                                        )

B u.s+�, b O 2 lL                    o..A/d._
                                                                        )
                                                                        )
                                                                        )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ()
                                           J\U.::>'+· 'f Ir- 0-Z.CL
                                                          c.. 6UN +y \0e..t�1\J+16 ,tJ Ce..Al--\-�<"'
                                       C. la.� k:\c:SA/e...
                                       Ll 15 5-t,o-. \j k.+ C.{'e..e.JL f<.j_.
                                       Ne iJ Ta.2. t,J e..-l L TAI 3, 3 cl5
         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:            L<2..5-\-- �-
                                          e_              \N 3
                                                     LX. 7'/e..,{""       Q     # LJ 9 5O I
                                       16\e...ol:Sce.. C. o l-ltJ+y             c_Drr. C.o.Mf le..'/--..
                                       \ti'-\!{ H 6C5e-.V\e..C\.d               Acl
                                       P, ·kev 1-) Je.. 1 i}/ 373 l, 7
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                    CLERK OF COURT


Date:      11/10/2020
                                                                                              Signature ofClerk or Deputy Clerk
